NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                       2008-1289

                              CRATER CORPORATION,

                                                       Plaintiff-Appellant,

                                            v.

               LUCENT TECHNOLOGIES, INC. and AT&T COMPANY,

                                                       Defendants-Appellees,

                                           and

                                   UNITED STATES,

                                                       Defendant.


        Robert Schultz, Schultz & Associates LLP, of Chesterfield, Missouri, argued for
plaintiff-appellant. With him on the brief was Ronald J. Eisenberg.

       K. Lee Marshall, Bryan Cave LLP, of St. Louis, Missouri, argued for defendants-
appellees. With him on the brief was Louis F. Bonacorsi.

Appealed from: United States District Court for the Eastern District of Missouri

Judge E. Richard Webber
                      NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit
                                      2008-1289


                             CRATER CORPORATION,

                                                     Plaintiff-Appellant,

                                           v.

              LUCENT TECHNOLOGIES, INC. and AT&T COMPANY,

                                                     Defendants-Appellees,

                                         and

                                  UNITED STATES,

                                                      Defendant.

                                   Judgment
ON APPEAL from the        United States District Court for the Eastern District of
                          Missouri

in CASE NO(S).            4:98-CV-00913

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (MICHEL, Chief Judge, SCHALL and LINN, Circuit Judges).

                          AFFIRMED. See Fed. Cir. R. 36.


                                           ENTERED BY ORDER OF THE COURT



DATED April 2, 2009                         /s/ Jan Horbaly
                                           Jan Horbaly, Clerk